           Case 1:20-cv-00103-RDM Document 69 Filed 11/13/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                  Plaintiffs,

          v.                                              Civil Case No. 1:20-cv-103-RDM

    U.S. ARMY CORPS OF ENGINEERS and
    LIEUTENANT GENERAL SCOTT A.
    SPELLMON1 (in his official capacity as
    Commanding General of the U.S. Army Corps of
    Engineers),

                  Federal Defendants,

          and

    FG LA, LLC,

                  Defendant-Intervenor.


                                        STATUS REPORT

         Defendants the U.S. Army Corps of Engineers and Lieutenant General Scott A. Spellmon

(collectively, “the Corps”) file this status report in response to the Court’s November 5, 2020

Minute Order. The Court ordered the Corps to file a status report within 24 hours after issuing

notice to FG LA, LLC of the Corps’ reevaluation of the challenged permit under 33 C.F.R.

§ 325.7. On November 12, 2020, the Corps gave notice to FG LA, LLC via counsel that the

Corps is reevaluating Permit MVN-2018-00159-CM and has suspended the permit under 33

C.F.R. § 325.7(c). The notice of suspension and the associated statement of findings supporting




1
 Lieutenant General Scott A. Spellmon has succeeded Todd T. Semonite as Chief of Engineers
and Commanding General of the U.S. Army Corps of Engineers and, pursuant to Fed. R. Civ. P.
25(d), is automatically substituted as a party in this case.
         Case 1:20-cv-00103-RDM Document 69 Filed 11/13/20 Page 2 of 3




the Corps’ decision are attached as Exhibits 1 and 2, respectively. This status report is being

filed within 24 hours after the Corps issued the notice of suspension to FG LA, LLC.

                                              Respectfully submitted,

 Date: November 13, 2020                              /s/ Andrew D. Knudsen
                                                     JACQUELINE LEONARD
 Of Counsel:                                         Natural Resources Section
                                                     NY Bar No. 5020474
 MELANIE CASNER                                      (202) 305-0493
 Attorney                                            ANDREW D. KNUDSEN
 U.S. Army Corps of Engineers                        Environmental Defense Section
                                                     DC Bar No. 1019697
                                                     (202) 353-7466
                                                     U.S. Department of Justice
                                                     Environment & Natural Resources Division
                                                     P.O. Box 7611
                                                     Washington, DC 20044




                                                 2
         Case 1:20-cv-00103-RDM Document 69 Filed 11/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on November 13, 2020, I filed the foregoing via the Court’s CM/ECF

system, which will provide electronic notice to all counsel of record.

                                             /s/ Andrew D. Knudsen
                                             Andrew D. Knudsen




                                                 3
